THE THIRTEENTH COURT OF APPEALS

                                   13-13-00377-CV


                         KIP H. ALLISON
                                v.
       WORLDVENTURES MARKETING, LLC d/b/a WORLDVENTURES AND
         WORLDVENTURES HOLDINGS, LLC d/b/a WORLDVENTURES


                                  On appeal from the
                     160th District Court of Dallas County, Texas
                           Trial Cause No. DC-11-09451


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

December 5, 2013.